     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 1 of 8 Page ID #:1

 1 KELLER/ANDERLE LLP
   Jennifer L. Keller (SBN 84412)
 2
   jkeller@kelleranderle.com
 3 Chase Scolnick (SBN 227631)
   cscolnick@kelleranderle.com
 4
   Jay P. Barron (SBN 245654)
 5 jbarron@kelleranderle.com
   18300 Von Karman Avenue, Suite 930
 6
   Irvine, California 92612
 7 Tel.: (949) 476-8700
   Fax: (949) 476-0900
 8
 9 Attorneys for Defendant
   KEVIN SPACEY FOWLER
10
11
                          UNITED STATES DISTRICT COURT
12
                        CENTRAL DISTRICT OF CALIFORNIA
13
14 JOHN DOE, an individual                   )   Case No.:
                                             )
15                Plaintiff,                 )   DEFENDANT’S NOTICE OF
16                                           )   REMOVAL
            vs.                              )
17                                           )   [Declaration of Kevin Spacey Fowler
18 KEVIN SPACEY FOWLER, an                   )   Filed Concurrently]
   individual                                )
19                                           )   DEMAND FOR JURY TRIAL
20            Defendant.                     )
                                             )
21                                           )
22
23
24
25
26
27
28



                               DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 2 of 8 Page ID #:2

 1         TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
 2 DISTRICT OF CALIFORNIA, THE CLERK OF THE COURT, AND TO ALL
 3 PARTIES AND THEIR ATTORNEYS OF RECORD:
 4         PLEASE TAKE NOTICE that Defendant Kevin Spacey Fowler files this
 5 Notice of Removal under 28 U.S.C. §§ 1441 and 1446, asserting original federal
 6 jurisdiction under 28 U.S.C. § 1332(a), to effect the removal of the above-captioned
 7 action, which was originally commenced in the Superior Court of the State of
 8 California for the County of Los Angeles. This Court has original jurisdiction over
 9 the action under 28 U.S.C. § 1332(a) as alleged and described below:
10                                   BACKGROUND
11         1.    On September 27, 2018, plaintiff John Doe (“Plaintiff”) filed a
12 Complaint against defendant Kevin Spacey Fowler (“Defendant”) in the Superior
13 Court of the State of California, County of Los Angeles, Case No. BC723568.
14         2.    The Complaint and Summons were not served on Defendant for several
15 months, and Defendant has not appeared in the state court action. This Notice of
16 Removal is timely as explained below.
17         3.    The Complaint alleges causes of action for: (1) sexual battery, (2)
18 gender violence, (3) battery, (4) assault, (5) intentional infliction of emotional
19 distress, and (6) false imprisonment. Copies of all “pleadings, process or orders” of
20 which Defendant is aware are attached to this Notice of Removal as Exhibits A
21 through D.
22                    GROUNDS FOR REMOVAL – DIVERSITY
23         4.    This action is removable under 28 U.S.C. § 1441(a)-(b), which provides
24 for the removal of state court civil actions over which United States District Courts
25 have original jurisdiction. This Court has original jurisdiction over this case under
26 28 U.S.C. § 1332(a) because: (1) Plaintiff and Defendant are citizens of different
27 States, and (2) the matter in controversy exceeds the sum or value of $75,000,
28 exclusive of interest and costs. 28 U.S.C. § 1332(a)(1).


                                         1
                           DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 3 of 8 Page ID #:3

 1         5.    Plaintiff is an individual who filed the Complaint under a pseudonym
 2 for the alleged need to protect his privacy. (Complaint, ¶ 5.) But the Complaint
 3 alleges and acknowledges that Plaintiff is a resident of Los Angeles County,
 4 California. (Id.) He further alleges and acknowledges he has worked as a massage
 5 therapist in and around the Los Angeles, California area for more than 35 years. (Id.)
 6 Defendant therefore is informed and believes, and on that basis alleges, that Plaintiff
 7 is and at all relevant times was a citizen of the State of California.
 8         6.    Defendant is an individual. He is a citizen of the United States. (Fowler
 9 Decl., ¶ 2.) Since at least 2014, Defendant has been domiciled in, and a citizen of,
10 the State of Maryland.       (Id.)   Throughout that time, Defendant has resided in
11 Maryland with the intention to remain in Maryland indefinitely and to return to that
12 state whenever he has left it on a temporary basis. (Id.) At all relevant times,
13 Defendant has filed tax returns and paid state income taxes as a Maryland citizen.
14 (Id.)
15         7.    In the Complaint, Plaintiff alleges on information and belief that
16 Defendant is a resident of Los Angeles County, California. (Complaint, ¶ 3.) That is
17 incorrect. (Fowler Decl., ¶ 3.) Further, an individual’s residence is not relevant for
18 jurisdictional purposes. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th
19 Cir. 2001). Instead, the state citizenship of a natural person is determined by his or
20 her state of domicile, not state of residence.         As explained above and in the
21 supporting declaration, Defendant has been domiciled in, and a citizen of, the State
22 of Maryland at all relevant times. (Fowler Decl., ¶ 2.)
23         8.    There are only two parties to this action: (1) Plaintiff, who is a citizen of
24 the State of California, and (2) Defendant, who is a citizen of the State of Maryland.
25 Consequently, there is complete diversity of citizenship under 28 U.S.C. § 1332(a)(1)
26 as Plaintiff and Defendant are citizens of different States.
27
28


                                          2
                            DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 4 of 8 Page ID #:4

 1                             AMOUNT IN CONTROVERSY
 2         9.    To satisfy the amount in controversy requirement set forth in 28 U.S.C.
 3 § 1332(a), the removing party must show the amount in controversy “more likely
 4 than not” exceeds $75,000, exclusive of interest and costs. Sanchez v. Monumental
 5 Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). The District Court may consider
 6 whether it is facially apparent from the Complaint that the jurisdictional amount is
 7 met. Singer v. State Farm Mut. Auto Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997);
 8 Conrad Assoc. v. Hartford Accident & Indemnity Co., 994 F. Supp. 1196, 1198 (N.D.
 9 Cal. 1998).
10         10.   It is facially apparent from the Complaint but not expressly stated that
11 the alleged amount in controversy in this case more likely than not exceeds $75,000,
12 exclusive of interest and costs, based on the fact the Complaint broadly seeks
13 “statutory, compensatory, and punitive damages” against Defendant, as well as
14 “penalties,” attorneys’ fees, and “other appropriate and just relief.”     (See, e.g.,
15 Complaint, ¶¶ 1, 28-30, 35-38, 43-45, 52-54, 58-60, 67-69, & Prayer For Relief.)
16 Plaintiff alleges his compensatory damages include “physical injury and emotional
17 pain and distress,” “economic harm, loss of earnings, and other damages,” and “other
18 consequential damages.” (See Complaint, ¶¶ 28-29, 35-36, 43-44, 52-53, 58-59, 67-
19 68, & Prayer For Relief.)
20         11.   Taking into consideration the allegations concerning Plaintiff’s alleged
21 damages, Defendant respectfully submits that the amount in controversy more likely
22 than not exceeds $75,000.
23                             NO WAIVER OF DEFENSES
24         12.   By removing this case to federal court, Defendant does not concede that
25 this Court is a convenient forum, does not waive any of his defenses or objections
26 under Rule 12 of the Federal Rules of Civil Procedure, and does not waive any other
27 defense, objection, or right available under the law.
28


                                         3
                           DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 5 of 8 Page ID #:5

 1                            TIMELINESS OF REMOVAL
 2         13.   On January 2, 2019, Plaintiff’s counsel mailed a Notice and
 3 Acknowledgement of Receipt form to Defendant’s counsel under California Code of
 4 Civil Procedure section 415.30. (See Exh. D.) On January 3, 2019, Defendant’s
 5 counsel executed the Acknowledgement of Receipt. Under California Code of Civil
 6 Procedure section 415.30, service is deemed complete at the time of such delivery of
 7 acknowledgement. This Notice of Removal therefore is timely because it is filed
 8 within thirty (30) days of the date of service on Defendant of a copy of the
 9 Complaint. 28 U.S.C. § 1446(b).
10                                 VENUE IS PROPER
11         14.   Venue lies in the Central District of California under 28 U.S.C. §§
12 1441(a), 1391(a), and 84(c), because the state court action was filed in this District
13 and Division.
14                               NOTICE OF REMOVAL
15         15.   Written notice of this removal promptly will be served on Plaintiff and
16 such notice promptly will be filed with the Clerk of the Superior Court of the State of
17 California for the County of Los Angeles. 28 U.S.C. § 1446(d).
18         16.   In compliance with 28 U.S.C. § 1446(a), true and correct copies of all
19 “process, pleadings, and orders” on file in the state court action or served on
20 Defendant are attached to this Notice of Removal:
21
22        Exhibit                Document Title                          Date
23
             A       Complaint                                        9/27/2018
24
             B       Summons                                          9/27/2018
25
26           C       Notice of Case Assignment                        9/27/2018

27                   Notice and Acknowledgment of Receipt
             D                                                        1/17/2019
                     – Civil
28


                                         4
                           DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 6 of 8 Page ID #:6

1          WHEREFORE, Defendant respectfully requests that the above-captioned
2 action pending before the Superior Court of the State of California for the County of
3 Los Angeles be removed to the United States District Court for the Central District
4 of California.
5
6 Dated: January 31, 2019                      KELLER/ANDERLE LLP
7                                 By:          /s/ Jennifer L. Keller
8                                              Jennifer L. Keller
                                               Chase A. Scolnick
9                                              Jay P. Barron
10                                             Attorneys for Defendant
                                               Kevin Spacey Fowler
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        5
                          DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 7 of 8 Page ID #:7

1                             JURY TRIAL DEMANDED
2          Defendant Kevin Spacey Fowler hereby demands a jury trial on all issues
3 properly tried by a jury.
4
5 Dated: January 31, 2019                     KELLER/ANDERLE LLP
6                                 By:         /s/ Jennifer L. Keller
7                                             Jennifer L. Keller
                                              Chase A. Scolnick
8                                             Jay P. Barron
9                                             Attorneys for Defendant
                                              Kevin Spacey Fowler
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                        6
                          DEFENDANT’S NOTICE OF REMOVAL
     Case 2:19-cv-00750 Document 1 Filed 01/31/19 Page 8 of 8 Page ID #:8

 1                                 PROOF OF SERVICE
 2
     STATE OF CALIFORNIA, COUNTY OF ORANGE
 3
         I am over the age of 18 and not a party to the within action. My business
 4
   address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On January
 5 31, 2019, I served the foregoing document described as
 6                     DEFENDANT’S NOTICE OF REMOVAL
 7 on the following-listed attorneys by the following means of service:
 8        BY CM/ECF: I hereby certify that, on January 31, 2019, I electronically filed
 9 the foregoing with the Clerk of Court using the CM/ECF system. The filing of the
   document will send electronic copies to the individuals at the e-mail addresses listed
10 below:
11
          Genie Harrison, genie@genieharrisonlaw.com
12        Amber Phillips, amber@genieharrisonlaw.com
13        Mary Olszewska, mary@genieharrisonlaw.com
14         BY OVERNIGHT NEXT DAY DELIVERY: I hereby certify that, on
15   January 31, 2019, I placed a true copy of the foregoing document in a sealed
     envelope or package designated by the overnight delivery provider with delivery
16   fees paid or provided for, at the address indicated below and deposited same in a
17   box or other facility regularly maintained by the overnight delivery provider or
     delivered same to an authorized courier or driver authorized by the overnight
18   delivery provider to receive documents.
19
           Genie Harrison
20         Amber Phillips
21         Mary Olszewska
           GENIE HARRISON LAW FIRM, APC
22         523 W. 6th Street, Suite 707
23         Los Angeles, CA 90014
           Tel.: (213) 805-530
24         Fax: (213) 805-5306
25
         I declare under penalty of perjury under the laws of the United States that the
26 foregoing is true and correct. Executed on January 31, 2019 at Irvine, California.
27
                                                       /s/ Courtney L. McKinney
28
                                                Courtney L. McKinney

                                           1
                                    PROOF OF SERVICE
